Citation Nr: 0520740	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-05 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a liver disorder, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.  This appeal arises from an August 2001 rating decision 
of the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  

In April 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran had no foreign service, and no combat-
indicative citations, awards, or decorations were authorized.

3.  The veteran has a diagnosis of post-traumatic stress 
disorder; there is no diagnosis of any other acquired 
psychiatric disorder.

4.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

5.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

6.  The veteran did not have active military service in the 
Republic of Vietnam.

7.  The record does not show current diagnoses of diabetes 
mellitus or a liver disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including post-
traumatic stress disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2004).  

2.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein, including as a result of exposure to Agent Orange.  
38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1116, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A chronic liver disorder was not incurred or aggravated 
in service and may not be presumed to have been incurred 
therein, including as a result of exposure to Agent Orange.  
38 U.S.C.A. §§ 11101, 1110, 1112, 1113, 1116, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2001, February 2001, and May 2001.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) issued in June 2001, and the supplemental 
statements of the case (SSOCs) issued in March 2004 and 
August 2004, the veteran was provided with specific 
information as to why his claims for service connection were 
being denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2001 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims; in 
fact, in a March 2004 written statement, the veteran 
indicated that he had no additional evidence relevant to the 
claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was accomplished 
in the present case.  

In this case, VA treatment records have been obtained, and 
there is no contention that additional relevant records have 
not been obtained.  The RO has obtained information from the 
National Personnel Records Center (NPRC) and the United 
States Armed Services Center for Unit Records Research (CURR) 
in an effort to confirm the veteran's reported stressors and 
to verify details of his reported service.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110. In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychiatric Disorder, To Include Post-traumatic Stress 
Disorder

Service connection for post-traumatic stress disorder 
requires a diagnosis of the disorder in accordance with 38 
C.F.R. § 4.125; credible  supporting evidence that the 
claimed in-service stressful events actually occurred; and a 
link, as established by medical evidence, between current 
symptoms and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2004).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that a 
significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a post-traumatic stress disorder 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific  individual's actual 
experience and response)." Cohen, at 141.  In order for a 
stressor to sufficiently support a diagnosis of post-
traumatic stress disorder, a person must have been exposed to 
a traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

This criteria essentially eliminates the role of adjudicators  
in determining the sufficiency of a claimed stressor in 
supporting a diagnosis of post-traumatic stress disorder.  
Instead the sufficiency of  the stressor is presumed if it is 
accepted by a medical professional in making the diagnosis.  
This presumption is limited to the sufficiency of the 
stressor to cause PTSD, it does not affect the requirement 
that there be evidence that the stressor actually occurred.

VA physician's statements dated in May 2000 and September 
2000, as well as a private physician's statement dated in 
December 1999, indicate that the veteran has been treated for 
post-traumatic stress disorder as a result of stressors 
encountered during military service in Vietnam, including 
seeing wounded or dead bodies, and being ordered to kill 
civilians.  The veteran has also reported that he witnessed a 
paratroop instructor die (in May 2002) or get seriously 
injured (in April 2005) when his parachute malfunctioned at 
Fort Benning, Georgia.

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Service personnel records show that the veteran served in the 
U.S. Army honorably from July 1970 to July 1973.  According 
to the veteran's DD-214, his military occupational specialty 
was Clerk Typist.  He also earned a parachute badge.  His DD-
214 does not note any foreign service nor does it authorize 
any awards, medals, or decorations conclusively indicating 
combat.  Based on the foregoing, the Board finds that the 
veteran did not engage in combat with the enemy and 
therefore, his stressors need to be verified. 

The veteran has variously asserted that he had a period of 
temporary duty in Vietnam from April to August 1971 or from 
March 1971 to October 1971.  As noted above, service 
personnel records indicate that the veteran had no foreign 
service, therefore the veteran's claim that he served in 
Vietnam has not been corroborated.  The veteran's assertions 
that he was in Vietnam from March 1971 to October 1971 are 
belied by his service medical records which show that he 
received treatment at Fort Bragg, North Carolina, in April, 
May, and October 1971.  Additionally, the NPRC stated that 
there was no evidence to substantiate that the veteran had 
any service in Vietnam.  The U.S. Armed Forces Service Center 
for Research of Unit Records (USASCRUR) was unable to verify 
the accidental death of a jump instructor at Fort Benning.  
The RO made no attempt to verify the latter claim that the 
veteran witnessed an injury to the jump instructor; but the 
Board finds the change in the description of the stressor, 
which altered the facts regarding the incident, to be 
incredible.  

While the Board recognizes the veteran's statements regarding 
his claimed stressors and the favorable statements from his 
therapists, the law requires that the veteran's stressors be 
verified.  In this case, evidence of a verified stressor upon 
which a diagnosis of post-traumatic stress disorder could be 
based has not been presented.  Thus, the criteria for service 
connection for post-traumatic stress disorder are not 
satisfied and the veteran's claim must be denied.  As the 
preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Additionally, to the extent that the veteran seeks service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder, the Board notes that the 
record does not demonstrate any other psychiatric diagnosis, 
either during service or subsequently.  Accordingly, service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder must also be denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a psychiatric 
disability because there is no evidence of pertinent  
disability in service or for several years following service.  
Thus, while there are current diagnoses of psychiatric 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v.  
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
lack of Vietnam service on the part of the veteran, an 
examination relating psychiatric disability to service is not 
warranted.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Diabetes Mellitus and Liver Disorder

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if diabetes mellitus became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for type 2 diabetes mellitus.  
Presumptive service connection for diabetes mellitus as a 
result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e). 

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

In this case, the veteran contends that he developed diabetes 
mellitus as a result of exposure to Agent Orange during 
service in Vietnam in 1971.  As noted above, the veteran's 
personnel records, service medical records, and DD-214 do not 
show any foreign service, and the NPRC found no evidence to 
substantiate any service in Republic of Vietnam.  The 
veteran's service medical records do not reveal a diagnosis 
of diabetes mellitus or any liver disorder during military 
service.  Additionally, the medical evidence of record fails 
to show current diagnoses of diabetes mellitus or a chronic 
liver disorder.  

The preponderance of the evidence is against the veteran's 
claims for service connection for diabetes mellitus and a 
liver disorder.  The evidence of record fails to show that 
the veteran currently has medical diagnoses of diabetes 
mellitus or a chronic liver disorder, and the veteran has not 
met the regulatory presumption of active service in the 
Republic of Vietnam during the Vietnam era.  Therefore, even 
if he had such a current diagnosis, he is not be presumed to 
have been exposed to Agent Orange during service, and service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e) 
cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again, the preponderance of the evidence is against the claim 
on a direct basis.  In the present case, the medical evidence 
of record does not demonstrate diagnoses of diabetes mellitus 
or a chronic liver disorder either during service or 
currently.  Accordingly, service connection for either 
diabetes mellitus or a chronic liver disorder is not 
warranted.  Finally, in reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 1990).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


